Response to Amendments and Arguments
Applicant’s amendments and arguments filed on 2/24/2021 have been fully considered.  Applicant’s cancellation of claims 26-27, 29-30, 33-34, 36, 63-64, 66-67, 73 and 75 has obviated the rejection under 35 USC 101, as well as the prior art rejections of these canceled claims.  In view of the amendments to claims 1 and 38 and applicant’s persuasive arguments as to how the amended claims 1 and 38 distinguish over the prior art (see pages 7-8 and 14-17 of applicant’s response filed on 2/24/2021), all the remaining prior art rejections have been withdrawn.  Accordingly, claims 1-2, 4-5, 7-8, 11-12, 14, 38-39, 41-42, 44-45, 51 and 53 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639